Citation Nr: 1531215	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to January 1970.  His service records show that he served in the Republic of Vietnam and that his decorations include the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2009 and April 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (RO), which respectively denied the Veteran's claim for a rating increase above 50 percent for PTSD and a TDIU.  PTSD is the Veteran's only service-connected disability.

In October 2012, the Veteran and his spouse appeared at the RO to present oral testimony before a Decision Review Officer (DRO).  A transcript of this hearing has been obtained and associated with the Veteran's claims file.  Correspondence between the RO and the Veteran's attorney prior to the hearing shows that the attorney requested an informal telephone conference with a DRO.  The RO evidently construed this as a request to schedule the Veteran for a DRO hearing.  Accordingly, in a letter dated in September 2012, the Veteran and his attorney were notified that a DRO hearing was scheduled to be held in October 2012.   In his response dated in September 2012, the attorney stated that neither he nor the Veteran had requested a DRO hearing and asked that the hearing be cancelled.  However, the Veteran and his witness appeared at the RO on the date of the scheduled hearing and presented oral testimony in support of the appeal without the Veteran's attorney present.  The attorney was notified that the Veteran's hearing was held and was provided with a transcript of the hearing.  

In an April 2014 brief, the attorney presented a general assertion that the October 2012 DRO hearing "was unlawful and non-compliant with 38 C.F.R. § 3.103(c) and, therefore, [the transcript of this hearing] should be struck from the record."  No specific reason was provided as to why the attorney believed the hearing was unlawful and non-complaint, such that the only appropriate remedy would be to purge it from the evidence.  Furthermore, the Board is unable to find any basis or provision in the current law that would permit it, in its authority as an appellate forum, to physically expunge evidence from the record once it has been properly entered.  Therefore, the Board cannot grant the attorney's request to have the transcript of the October 2012 DRO hearing stricken from the record.  In this regard, the Board is perplexed that the Veteran's attorney, who is a renowned figure in the legal community as one of the pioneers and authorities in the field of veterans' benefits law, would request implementation of such a broad and extreme measure without citing to any controlling legal authority.  The Board respectfully reminds the Veteran's esteemed counsel that he has many opportunities throughout the appellate process to submit arguments and additional evidence to address, deflect, counter, or offset any testimony presented at the October 2012 DRO hearing that he believes may be unsupportive of the Veteran's claim.    

For the reasons that will be discussed in detail in the REMAND below, the issues of entitlement to a rating increase in excess of 50 percent for PTSD and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his attorney will be notified by VA if any further action on their part is required. 


REMAND

The Board notes that in August 2013, the VA obtained copies of the Social Security Administration (SSA) records pertaining to the Veteran's award of SSA disability benefits, which were provided by the SSA on a CD-ROM disc.  Although it is evident in a March 2015 statement of the case (SOC) that the RO had considered these records, the actual copies of these records were not printed from the CD-ROM disc and scanned into the Veteran's claims folder on the VBMS electronic database.  The Board further notes that the March 2015 SOC made reference to employment information received from Miller Electric, which was the Veteran's last place of employment.  However, these records from Miller Electric were also not printed from the CD-ROM disc and scanned into the Veteran's claims folder on VBMS.  As the Board must consider these pertinent records to properly adjudicate the issues before it in the current appeal, the case must be remanded to the RO/AOJ so that these outstanding records may be added to the Veteran's VBMS claims file.

Additionally, the Board notes that the latest VA psychiatric examination of record was an evaluation conducted in October 2012, prior to the association into the evidence of the of the SSA records mentioned above, which arguably suggest a change in the Veteran's overall mental health picture.  A new examination should be scheduled for the Veteran, in which the current severity of his PTSD should be assessed and an opinion be provided that addresses the impact of the Veteran's PTSD on his capacity for gainful employment in the context of his pertinent clinical history, including consideration of the medical determinations of the SSA.  Updated records of the treatment of the Veteran's PTSD should be obtained prior to this examination.

Accordingly, in view of the forgoing discussion, the case is REMANDED to the RO/AOJ for the following action:

1.  After obtaining from the Veteran a report of all sources of psychiatric counseling and treatment received since March 2015 (the date of the latest VA treatment reports of record) and all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims file.    

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

2.  The RO/AOJ should undertake the appropriate action to have hard copies of the entire content of the CD-ROM disc provided by SSA to be printed out and scanned into the Veteran's VBMS claims file.

3.  The March 2015 SOC refers to records provided to VA by the Veteran's last employer, Miller Electric. The RO/AOJ should undertake the appropriate action to arrange for the employment information received from Miller Electric scanned into the Veteran's VBMS claims file.

4.  Then, the RO should schedule the Veteran for a psychiatric examination.  

The Veteran's claims files and his relevant clinical history should be made available for the clinician's review in connection with this examination.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

The examiner's report must include a full discussion of the facts of the case and any conclusions presented must be supported by a detailed rationale.  

The examiner should present opinions as to the following questions: 

(a.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships?

(b.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(c.)  Is the Veteran's PTSD currently manifested (best approximated) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

(d.)  Any other current manifestations of PTSD should be identified and, if present, the severity thereof should be identified and discussed.  The examiner should also provide a Global Assessment of Functioning (GAF) score of the Veteran's level of social and occupational impairment and discuss the significance of the score. 

(e.)  The examiner should provide a detailed assessment, accompanied by supportive discussion and commentary, of the impact that the Veteran's PTSD has upon his occupational capacity and employability, given his educational and vocational history.

The examiner should provide a complete rationale for any opinion(s) provided.  If he/she is unable to provide a requested opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

5.  The RO should advise the Veteran that he is advised to report for the scheduled examination, if appropriate, and that his failure to do so could result in an adverse outcome to his claim.  38 C.F.R. § 3.655 (2014).

6.  Afterwards, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.

7.  Thereafter, the RO should readjudicate the Veteran's claims of (a) entitlement to an evaluation greater than 50 percent for PTSD, and; (b) entitlement to a TDIU.

If the maximum benefit sought on appeal remains denied with respect to any claim, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




